Citation Nr: 1759495	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-05 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a disability manifested by neck pain.

2. Entitlement to service connection for a disability manifested by neck pain.

3. Entitlement to an evaluation in excess of 20 percent for a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard at various points between November 1979 and November 1985.  This service included a period of active duty for training (ACDUTRA) between June 1980 and September 1980.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the first decision, issued in January 2012, the RO agreed that new and material evidence had been submitted to reopen a previously denied claim for service connection for a cervical spine disability, but then denied the claim on its merits.  In June 2012, the RO denied a rating higher than 20 percent for her service-connected lumbar spine disability.  In July 2012, the Veteran filed two separate notices of disagreement, appealing both decisions.  

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In May 2017, the Veteran provided copies of written statements from relatives concerning the Veteran's back and neck disabilities.  This evidence was not available to the RO when it issued the most recent supplemental statement of the case (SSOC) in September 2015.  However, the Veteran submitted a written statement waiving her right to have the RO review the newly submitted evidence before it can be considered by the Board.  Consistent with the Veteran's waiver, the Board may review the new evidence without first remanding this appeal for the issuance of a new SSOC.

In July 2017, the Veteran submitted a written motion asking for her appeal to be advanced upon the docket due to unusual hardship - specifically serious illness.  Having reviewed the Veteran's medical records, the Board finds that good cause exists to advance the case on the docket and the Veteran's motion is granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an evaluation in excess of 20 percent for a service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In June 2010, the RO denied service connection for a claimed disability manifested by neck pain; the Veteran did not appeal that decision nor did he submit new and material evidence within one year.

2. Evidence submitted since the June 2010 rating decision was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish service connection for a claimed disability manifested by neck pain.

3. The Veteran's current neck disability was not incurred in service and is unrelated to any in-service disease, injury or event.


CONCLUSIONS OF LAW

1. The June 2010 decision denying service connection for a claimed disability manifested by neck pain is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.204, 20.1103 (2017).

2. Evidence received since the June 2010 decision is new and material and the previously denied claim for service connection for a disability manifested by neck pain is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for service connection for a claimed disability manifested by neck pain have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Request to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2009, the Veteran submitted a written statement indicating that she had neck pain, which she attributed to the effects of a documented injury to her lower back, which occurred in June 1980, during a period of ACDUTRA. The RO denied the claim in a rating decision issued in June 2010.  At that time, the available evidence consisted of the Veteran's application for benefits, certain written statements, the Veteran's service treatment records, and records of her treatment by certain medical providers in private practice.  The service treatment records did not mention any evidence suggesting that the Veteran had neck pain shortly after the June 1980 back injury.

Because the Veteran did not file a notice of disagreement or submit new and material evidence within one year after he was notified of the denial of the claim for service connection for a disability manifested by neck pain, the June 2010 decision is final.  See 38 U.S.C.A. § 7105.

Since the June 2010 rating decision, the Veteran submitted hearing testimony and statements from relatives, indicating that she began to suffer neck pain at the time of the June 1980 injury.  According to the Veteran, neck pain has persisted since then.

For the purpose of the Veteran's request to reopen his claim, the Board must presume that the newly submitted evidence - in this case the Veteran's statement that she has experienced neck pain since 1980 - is credible.  See Justus, 3 Vet. App. at 513.  Because similar evidence was not available to agency decisionmakers in June 2010, the new evidence is new and material and the previously denied claim for service connection for a claimed disability manifested by neck pain will be reopened.


II. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating." Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated her status as a veteran.  In a letter dated September 2011, the RO notified her of all the other elements necessary to establish her claim for service connection for a cervical spine disability.  The letter also reminded her of the need to submit new and material evidence before the previously denied claim could be reopened.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

The RO arranged for an examination of the Veteran's cervical spine in December 2011.  The examiner then provided an opinion concerning the probability that her current cervical spine disability is related to service.  The Board has carefully reviewed the examiner's opinion and finds that, together with the post-service medical records and an earlier opinion, obtained in March 2010, the information in the examiner's report is adequate for rating purposes.  

As the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.


III.	Service Connection for a Cervical Spine Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

The Veteran's November 1979 entrance examination report suggests that the condition of her back was normal when she joined the Army National Guard.  It is clear from her service treatment records that, in June 1980, she fell down during a training exercise and injured her back.  An X-ray taken shortly after the accident indicates a fracture of the second lumbar vertebra.  Treatment records from mid-July of 1980, about three weeks after the injury, mention a diagnosis of acute lumbosacral contusion.  

Many years later, the Veteran applied for service-connected compensation for a low back disability.  In a rating decision issued in March 2007, the RO granted service connection for residuals of an in-service back injury.  

In written statements submitted in support of her previously denied claim, the Veteran suggested that she developed neck pain as a secondary result of her service-connected lumbar spine injury.  During her Board hearing, she testified that, in addition to her documented low back injury, she also injured her cervical spine during her fall in June 1980.  Accordingly, the RO has obtained medical opinions to address the separate theories of direct service connection and secondary service connection under 38 C.F.R. § 3.310.

The March 2010 VA examiner noted complaints of left-sided neck pain, but did not indicate a specific medical diagnosis for the cervical spine.  For the lumbar spine, the March 2010 diagnosis was myofascial lumbar syndrome without evidence of radiculopathy.  

In the opinion of the March 2010 VA examiner, it was less likely than not that the Veteran's complaints concerning her neck were related to her service-connected lumbar spine disability.  The examiner explained, "Her neck, hips, bladder, and feet are not secondary to her back, as there is no evidence of radiculopathy or cauda equina syndrome.  The pathology of the lumbar area does not cause pathology in the cervical area, and vice-versa."

The Veteran's neck and cervical spine were examined again in December 2011.  The examiner diagnosed cervical degenerative disc disease and identified August 2011 as the initial date of diagnosis.  The Veteran told the December 2011 examiner that she sprained her neck during the summer of 1980, and "[s]he states [she] has had progressively worsening intermittent mechanical neck pain since then.  She states this pain became significantly worse about a year ago."  

In the opinion of the December 2011 VA examiner, it was less likely than not that the Veteran's current cervical spine condition was the result of her fall in 1980.  The examiner offered the following rationale to support her opinion:   "1. Review of [the Veteran's] service medical records reveals no complaints of neck pain or evaluation or treatment of neck pain following her . . . fall from zip line injury . . . during active duty for training.  2. It is most likely as not [sic] that her current cervical spine condition is related to chronic degenerative changes associated with aging."

The Board has reviewed the Veteran's post service treatment records.  Much of the information in these records is cumulative of the findings in the VA examination reports.  They include a treatment note from a physician in private practice, dated November 2009, indicating a "left side neck pain since 2007 which often gives headaches too."  

During her Travel Board hearing, the Veteran testified that she injured her neck during basic training when she fell.  She said that she only started to receive treatment for her neck pain in approximately 2010 or 2011.  According to the Veteran, the reasons she did not seek treatment for her neck earlier are that she has a high tolerance for pain and she only sought treatment after the pain became particularly severe.  

In May 2017, one of the Veteran's brothers wrote a statement indicating that she had no trouble with her back until after her active duty service.  In a similar statement, the Veteran's mother wrote that the Veteran "never had a problem with her neck or back, until she was injured during basic training. . . ."  Another of the Veteran's brothers wrote that he remembers that the Veteran was in great health before she entered the service.  He also wrote that the Veteran never completely recovered from her in-service injury.

Analysis

On the issue of whether the Veteran's current cervical spine disability is the secondary result of her service-connected lumbar spine disability, the Board finds that the most persuasive evidence is the opinion of the March 2010 VA examiner.  The examiner's findings were based on an in-person examination and an interview with the Veteran.  The examiner also gave a reasonable explanation to support the unfavorable conclusion.  Specifically, the absence of cauda equina and radiculopathy, together with the relative positions of the cervical and lumbar spinal segments, indicated to the examiner that the disability of the lumbar spine did not affect the cervical spine.  

There is essentially no evidence which is inconsistent with the March 2010 examiner's opinion on the issue of secondary service connection.  No other medical professional submitted an opinion on the issue and the Veteran herself has not explained why she believed her neck pain was the secondary result of her lumbar spine disability.  

For these reasons, consistent with the March 2010 VA examiner's opinion, the Board finds that it is less likely than not that the current disability of the cervical spine is proximately due to or the result of a service-connected disease or injury.  

Similarly, on the separate question of whether the current cervical spine disability is the result of any in-service disease, injury or event, including the Veteran's documented fall during a training exercise in 1980, the most persuasive piece of evidence is the unfavorable opinion of the December 2011 VA examiner.  

To support the unfavorable opinion on the issue of direct service connection, the examiner partly relied on the absence of complaints concerning the neck in the service treatment records.  An examiner may not rely on the absence of treatment for the claimed condition in the service medical records, standing alone, to justify an unfavorable nexus opinion.  See e.g. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Nevertheless, the December 2011 opinion is consistent with Buchanan, because the examiner did not rely exclusively on the absence of treatment for a neck injury in service and instead identified an alternative, more likely, cause for the current degenerative changes in the Veterans' cervical spine - the natural aging process.

The opinion is also persuasive because the service treatment records in this case did contain substantial records of treatment of the in-service back injury, but mentioned no symptoms concerning the neck at that time.  Because the records were recorded contemporaneously by medical personnel attempting to identify and treat all potential injuries associated with the June 1980 fall, the absence of reports of neck pain in this case is more significant that it would be if, for example, there were no records at all concerning the claimed injury or if the records concerning the in-service injury had been lost.  

The Board acknowledges that the Veteran's statements and, to some extent, the statements of her family members, are in conflict with the December 2011 medical opinion.  But the statements of the Veteran's family members are vague on the issue of timing.  Each statement merely indicates that the Veteran did not have neck injuries prior to service; she had a back injury in service; and she developed neck pain after service.  But none of the statements describe specific complaints of neck pain shortly after the Veteran injured her back in the summer of 1980.  

As for the Veteran's own statements - that she sprained her neck during the fall which injured her back in the summer of 1980 and continued to experience neck pain ever since - they are inconsistent with her private physician's note from November 2009, which indicates that episodes of neck pain began in 2007.  The Board finds that these notes, which reflect statements made by the Veteran for the purpose of obtaining medical treatment, are more persuasive than Veteran's more recent statements concerning the origins of her current neck pain.  

The Veteran's has the burden of proving, at least to an equipoise standard, all of the requirements of her claim for benefits.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that the current disability of the cervical spine is related to any in-service disease, injury or event, or to a separate service-connected disability,  the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.


ORDER

New and material evidence has been submitted to reopen a previously denied claim for service connection for a disability manifested by neck pain.  The appeal is allowed to that extent.

Entitlement to service connection for a disability manifested by neck pain is denied.


REMAND

The Veteran has requested increased compensation for her service-connected lumbar spine disability (currently rated 20 percent disabling).  To assess the severity of both disabilities, the RO arranged for a VA physician to examiner her thoracolumbar spine in May 2012.

During her April 2017 Travel Board hearing, the Veteran testified that her lumbar spine symptoms worsened in severity since the May 2012 examination.

When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board must remand the increased rating claim for a new examination.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file copies of all records of the Veteran's VA treatment records since April 2017.

2. Schedule a VA examination to ascertain the current severity of the Veteran's service-connected lumbar spine disability.  The VA electronic claims file must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  The examiner must describe all functional impairment associated with the lumbar spine disability.

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's lumbar spine and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

A complete rationale should be provided for any opinions offered.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


